Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Craig Merlin Wild, Appellant                         Appeal from the 336th District Court of
                                                     Fannin County, Texas (Tr. Ct. No. 21205).
No. 06-22-00042-CR        v.                         Memorandum Opinion delivered by Justice
                                                     Stevens, Chief Justice Morriss and Justice
The State of Texas, Appellee                         van Cleef participating.


       As stated in the Court’s opinion of this date, we find no error in the judgments of the
court below. We affirm the judgments of the trial court.
       We note that the appellant, Craig Merlin Wild, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED NOVEMBER 1, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk